Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakase et al. (US Pub.2016/0282780) in view of itself and in view of Soma et al. (US Pub.2006/0238811).
Regarding claim 1, Nakase et al. (US Pub.2016/0282780) teach an image forming apparatus (fig.1) comprising: an image forming portion that forms a toner image (fig.1, in each of #10Y-K, #2-4 work together and form an image on #1) on an image bearing member (fig.1, images on #1Y-K get formed on bearing member #6); an adhesion amount sensor that measures an amount of toner adhering to the image 
 the reference fails to be explicit about whether or not the activation of the correction sequence can be also triggered automatically by a discrete discernment or if it is limited to only being triggered by a user button press.
Nakase et al. (US Pub.2016/0282780) teach that the intended density and the actual output image density depends on the transfer efficiency due to environmental conditions (para.0039&0053) and due to the internal density sensor degrading or getting dirty (para.0051-0052).  To account for these factors, Nakase et al. (US Pub.2016/0282780) teach that the first portion of the visual adjustment mode [henceforth VAM] (fig.8) is used to compare an internal density sensor reading to an actual visual output (para.0061) and alters Table_2 accordingly (para.0062).  Nakase et al. (US Pub.2016/0282780) discloses that the final step S137 (of the visual adjustment mode, fig.8), which is the gradation correction mode, is then executed (para.0063).  This process uses the corrected Table_2 from the prior steps of the VAM to produce an expects on-sheet density value and forms a pattern image to be detected by the apparatus density sensor (para.0066).  The mode then uses these two portions together to determine correction for the gamma LUT_B using these differences (para.0067).  Nakase et al. (US Pub.2016/0282780) makes reference to these two interconnected 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the correction conditions of Nakase et al. (US Pub.2016/0282780) by enabling the control program to operate such that both steps of the adjustment will also be triggered automatically based on number of images printed after the last performance of the correction (para.0068) in order to take into account both sensor error and environmental changes (para.0053&0054) in order to generate a highly-accurate conversion condition by using more than one test image (para.0070).  This combination/modification is not explicitly disclosed, but the two correction steps are discussed as so integrally related, that it would be easily arrived at by one of ordinary skill in the art since both are taught to be critical to the high-accuracy desired correction and if the one correction is deemed to be necessary automatically, the other likely would be necessary as well since paper dust and sensor soiling can be a direct result of the number of prints made as well.
However, Nakase et al. (US Pub.2016/0282780) fail to teach outputting the calibration image at an output position of the image forming apparatus which is shifted from another output position of the image forming apparatus for other printed matters.
Regarding claim 1, Soma et al. (US Pub.2006/0238811) teach an image forming apparatus (fig.5&6) wherein the controller automatically engages in a test copy action (para.0154: set to do it automatically after a set number of pages) and the controller makes the image forming portion output a printed matter of a calibration image, which is printed on a paper and used in the correction of the target adhesion amount (para.0069-
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nakase et al. (US Pub.2016/0282780) by providing a job stacking tray and a separate top-side stacking tray as in Soma et al. (US Pub.2006/0238811) in order to allow the operator to easily pick up  the sheet and confirm its image quality (para.0124-0126). 
Regarding claim 8, the limitations of the method are met by the apparatus of Nakase et al. (US Pub.2016/0282780) in view of itself and in view of Soma et al. (US Pub.2006/0238811) as applied to claim 1 and therefore stands rejected on the same grounds.

Claims 2-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakase et al. (US Pub.2016/0282780) in view of itself and in view of Soma et al. (US Pub.2006/0238811) as applied to claims 1 and 8 above, and further in view of Fujiwara (US Pub.2010/0067932).
Nakase et al. (US Pub.2016/0282780) in view of itself and in view of Soma et al. (US Pub.2006/0238811) teach all of the limitations of claims 1 and 8, upon which claims 2-7 and 9 depend. 
Regarding claim 2, Nakase et al. (US Pub.2016/0282780) teach an image forming apparatus wherein the storage portion further stores a setting value of a control parameter used for control on the image forming portion at the target gradation value 
Regarding claim 5, Nakase et al. (US Pub.2016/0282780) teach an image forming apparatus wherein the controller makes the image forming portion form a measuring image to be used for measurement of the actual adhesion amount on the image bearing member and thereafter makes the adhesion amount sensor measure the actual adhesion amount on the measuring image, and the controller makes the image forming portion output a printed matter of the measuring image as the printed matter of the calibration image (para.0061).
Regarding claim 7, Nakase et al. (US Pub.2016/0282780) in view of itself teach an image forming apparatus wherein the calibration/correction process may be triggered by a situation where the predetermined number of printed images exceeds the threshold in the middle of a job (para.0068), the controller makes the image forming portion output the printed matter of the calibration image while the controller performs the processing after the determination is made (since, upon combination, the entire calibration process 
Specifically in fig.8 and 9, Nakase et al. (US Pub.2016/0282780) also teaches a two-step process of correction and calibration in which a test image is printed on a sheet to be discharged and a test image printed on the drum or transfer belt to be read by a sensor.  Nakase et al. (US Pub.2016/0282780) also teach that the test images can alternatively be formed only once by forming and reading it on the drum/belt and then further printing it onto the sheet and discharged (para.0075).
However, Nakase et al. (US Pub.2016/0282780) merely discloses the correcting of the density control tables, and fails to mention using those tables in relation to settings, does not disclose using a sensor to read the image on the paper.
Regarding claim 1, Fujiwara (US Pub.2010/0067932) teach an image forming apparatus (fig.1) comprising: an image forming portion that forms a toner image on an image bearing member (fig.1, #2-4 work together and form an image on #1); an adhesion amount sensor that measures an amount of toner adhering to the image bearing member (fig.1&5, #12); a controller that controls the image forming portion and the adhesion amount sensor (fig.4, #109/#110); and a storage portion, wherein in association with gradation levels of each color that forms a certain color space, the storage portion stores a target adhesion amount of toner to adhere to the image bearing member at each of the gradation levels as a target gradation level (fig.6, #16; para.0122; fig.4, #113; para.0134), and the controller (fig.4, some portion of #111) automatically determines, in association with at least one of the target gradation levels as a subject, whether or not correction of the target adhesion amount associated with 
Regarding claim 2, Fujiwara (US Pub.2010/0067932) teach an image forming apparatus wherein the storage portion further stores a setting value of a control parameter used for control on the image forming portion at the target gradation value (para.0190-0191: ROM #113 stores setting values for the laser, developing bias, and/or charging bias), and the controller performs processing (fig.4, another control portion of #111), the processing includes making the adhesion amount sensor measure an actual adhesion amount corresponding to the setting value at the subject target gradation level and thereafter comparing a resultant measured value and the target adhesion amount and correcting the setting value if needed (para.0133-0137,0181-0182,0190-0191), if the controller determines the correction is necessary, the controller makes the image forming portion output the printed matter of the calibration image at the shifted output position while the controller performs the processing (fig.5, patch #Q is in a intersheet 
Regarding claim 3, Fujiwara (US Pub.2010/0067932) teach an image forming apparatus further comprising an image reading portion that reads an image on a document (fig.1, #A), wherein the controller corrects the target adhesion amount based on a gradation level obtained from the calibration image if the image reading portion reads the calibration image (fig.10, #S1015->#S1016; fig.12; para.0197-0198).
Regarding claim 4, Fujiwara (US Pub.2010/0067932) teach an image forming apparatus wherein based on the adhesion amount measured in the processing performed last by the controller before the calibration image is read and the corrected target adhesion amount, the controller corrects the setting value again (fig.10, #S1020; para.0201).
Regarding claim 5, Fujiwara (US Pub.2010/0067932) teach an image forming apparatus wherein the controller makes the image forming portion form a measuring image to be used for measurement of the actual adhesion amount on the image bearing member and thereafter makes the adhesion amount sensor measure the actual adhesion amount on the measuring image, and the controller makes the image forming portion output a printed matter of the measuring image as the printed matter of the calibration image (fig.4; many control portions/programs of #111; fig.10, #S1002&#S1015-1016; fig.5, #Q & fig.12: both reading a patch on the drum and outputting a printed matter to be read are accomplished with different control programs stored in #111).

Regarding claim 7, Fujiwara (US Pub.2010/0067932) teach an image forming apparatus wherein if the controller determines that the correction of the target adhesion amount is necessary and if the determination is made during general printing (para.0137), the controller makes the image forming portion output the printed matter of the calibration image while the controller performs the processing after the determination is made (para.0133-0137,0181-0182,0190-0191).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nakase et al. (US Pub.2016/0282780) in view of itself and in view of Soma et al. (US Pub.2006/0238811) by using the corrected density values to control the different setting aspects of the apparatus as in Fujiwara (US Pub.2010/0067932) because these are known ways to adjust actual image density using corrected tables (see para.0190-0191).
It would also have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nakase et al. (US Pub.2016/0282780) in view of itself and in view of Soma et al. (US Pub.2006/0238811) by using an on-sheet image reader as in Fujiwara (US Pub.2010/0067932) because Fujiwara (US Pub.2010/0067932) and 
Regarding claim 9, the limitations of the method are met by the apparatus of Fujiwara (US Pub.2010/0067932) in view of Nakase et al. (US Pub.2016/0282780) as applied to claim 2 and therefore stands rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive. The applicant argues against the equivalence of the base reference of Nakase et al. (US Pub.2016/0282780) by alleging that the output calibration image of Nakase et al. (US Pub.2016/0282780) is not used in the manner claimed, stating that it is for adjusting the conversion table Table 2 and it not used for correcting the gamma look-up table LUT_B.  However, it is noted that the corrected and stored Table_2 is used for correcting the gamma LUT_B (see para.0066-0067).  As such, the Office respectfully disagrees on this point.
The applicant also argues that “Nakase does not teach or suggest that the test image output on a sheet P during the visual adjustment mode is a patch image formed based on a setting value of a control parameter corresponding to a subject target gradation level”.  The Office respectfully disagrees with this assertion.  The claim language requires merely:
“a patch image” [in Nakase both fig.7A and 11 are patch images], 
“based on a setting value of a control parameter” [in Nakase the test image is associated with a particular density/gradation amount among a plurality of densities (para.0058); density/gradation can be changed by changing one or several apparatus control parameters, but the claim language only uses the generic terms ‘setting value’ and ‘control parameter’, as such the office determines this is met], 
“subject to a target gradation level” [para.0058: only one, or 3 in the embodiment of fig.11, density/gradation amount is printed and is intended as a target gradation amount, then compared with the plurality of possible gradation amounts],
and that the “actual adhesion amount in association with the subject target gradation level is measured and stored” before the paper is output [para.0061-0062 discloses that the sensor 5 detects the density of the test image on a belt before transferring and outputting the image on a sheet, using the sensor data and the operator input, it corrects Table_2; para.0066&0067: uses on-sheet density correction of the sensor to correct gamma LUT_B).
As a result, the office believes that all parts of the actual claim language are met, even if the reference is not the same as the applicant’s intentions.
The applicant also asserts that “the test image output on a sheet P during the visual adjustment mode of Nakase is NOT an image that would or could be used to obtain a comparison result between a subject target gradation level and an actual .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
4/12/2021